  Fill in this information to identify your case and this filing:
  Debtor 1               Theodore                    Roosevelt            Frazier, Jr
                         First Name                  Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number            21-40156
  (if known)                                                                                                                      Check if this is an
                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                       What is the property?                            Do not deduct secured claims or exemptions. Put the
                                                           Check all that apply.                            amount of any secured claims on Schedule D:
                                                                                                            Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                              Single-family home
                                                              Duplex or multi-unit building                Current value of the              Current value of the
                                                                                                            entire property?                  portion you own?
                                                              Condominium or cooperative
                                                              Manufactured or mobile home
City                             State    ZIP Code
                                                              Land
                                                              Investment property                          Describe the nature of your ownership
                                                                                                            interest (such as fee simple, tenancy by the
                                                              Timeshare
                                                                                                            entireties, or a life estate), if known.
County                                                        Other

                                                           Who has an interest in the property?
                                                           Check one.

                                                              Debtor 1 only                                    Check if this is community property
                                                                                                                 (see instructions)
                                                              Debtor 2 only
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                       
       entries for pages you have attached for Part 1. Write that number here.............................................................                   $0.00




                     21-40156-tjt               Doc 6        Filed 01/10/21             Entered 01/10/21 14:47:56                            Page 1 of 29
Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 1
Debtor 1         Theodore Roosevelt Frazier, Jr                                                     Case number (if known)         21-40156


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                        Check one.                                          amount of any secured claims on Schedule D:
                                                                                                          Creditors Who Have Claims Secured by Property.
Model:                    Taurus                          Debtor 1 only

Year:                     2002                            Debtor 2 only                           Current value of the                     Current value of the
                                                                                                   entire property?                         portion you own?
Approximate mileage: 183,000
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another             $1,000.00                               $1,000.00
Other information:
2002 Ford Taurus (approx. 183,000                         Check if this is community property
miles)                                                     (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

4.1.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                                                 Check one.                                          amount of any secured claims on Schedule D:
                                                                                                          Creditors Who Have Claims Secured by Property.
Model:                                                    Debtor 1 only

Year:                                                     Debtor 2 only                           Current value of the                     Current value of the
                                                                                                   entire property?                         portion you own?
Other information:
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another


                                                          Check if this is community property
                                                           (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                     
     entries for pages you have attached for Part 2. Write that number here.............................................................               $1,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe............
                               Debtor's Householld Furniture                                                                                             $500.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe............
                               1 Television                                                                                                              $100.00




                   21-40156-tjt            Doc 6         Filed 01/10/21               Entered 01/10/21 14:47:56                            Page 2 of 29
Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 2
Debtor 1          Theodore Roosevelt Frazier, Jr                                                                                     Case number (if known)                  21-40156

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

           No
           Yes. Describe............


9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments

           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

           No
           Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

           No
           Yes. Describe............
                                Debtor's Clothing                                                                                                                                                            $100.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

           No
           Yes. Describe............
                                1 Wedding Ring                                                                                                                                                               $400.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

           No
           Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list

           No
           Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                       
    attached for Part 3. Write the number here.......................................................................................................................                                    $1,100.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

           No
           Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $20.00




                       21-40156-tjt                     Doc 6              Filed 01/10/21                        Entered 01/10/21 14:47:56                                          Page 3 of 29
Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
Debtor 1         Theodore Roosevelt Frazier, Jr                                                       Case number (if known)   21-40156

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes..............................             Institution name:

            17.1.       Checking account:                Huntington Checking account                                                          $386.00
            17.2.       Savings account:

            17.3.       Certificates of deposit:

            17.4.       Other financial account:
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes.............................. Institution or issuer name:



19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                     % of ownership:



20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them...............................................
                                              Issuer name:



21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.             Type of account:         Institution name:

                                           401(k) or similar plan: 401(k)                                                                      $93.00
                                           Pension plan:

                                           IRA:

                                           Retirement account:

                                           Keogh:

                                           Additional account:




                     21-40156-tjt                 Doc 6          Filed 01/10/21           Entered 01/10/21 14:47:56                 Page 4 of 29
Official Form 106A/B                                                         Schedule A/B: Property                                                page 4
Debtor 1         Theodore Roosevelt Frazier, Jr                                                       Case number (if known)    21-40156

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes..............................                        Institution name or individual:
                          Electric:

                          Gas:

                          Heating oil:

                          Security deposit on rental unit:

                          Prepaid rent:

                          Telephone:

                          Water:

                          Rented furniture:

                          Other:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............................. Issuer name and description:

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)



25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                                       State:
           and the tax years.....................................
                                                                                                                               Local:


                     21-40156-tjt                Doc 6              Filed 01/10/21           Entered 01/10/21 14:47:56                  Page 5 of 29
Official Form 106A/B                                                         Schedule A/B: Property                                                       page 5
Debtor 1         Theodore Roosevelt Frazier, Jr                                                                      Case number (if known)             21-40156

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

           No
           Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

           No
           Yes. Give specific information Return of Garnished Funds                                                                                                        $650.06

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

           No
           Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:



32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

           No
           Yes. Describe each claim..............


35. Any financial assets you did not already list

           No
           Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                       
    attached for Part 4. Write that number here.......................................................................................................................    $1,149.06


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

           No. Go to Part 6.
           Yes. Go to line 38.




                     21-40156-tjt                 Doc 6            Filed 01/10/21                   Entered 01/10/21 14:47:56                                 Page 6 of 29
Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 6
Debtor 1         Theodore Roosevelt Frazier, Jr                                                                      Case number (if known)             21-40156

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

           No
           Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

           No
           Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No
           Yes. Describe................


41. Inventory

           No
           Yes. Describe................


42. Interests in partnerships or joint ventures

           No
           Yes. Describe................
                                Name of entity:                                                                                       % of ownership:



43. Customer lists, mailing lists, or other compilations

           No
           Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                  No
                  Yes. Describe..............
44. Any business-related property you did not already list

           No
           Yes. Give specific information.



45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                       
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

           No. Go to Part 7.
           Yes. Go to line 47.




                     21-40156-tjt                 Doc 6            Filed 01/10/21                   Entered 01/10/21 14:47:56                                 Page 7 of 29
Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
Debtor 1          Theodore Roosevelt Frazier, Jr                                                                     Case number (if known)             21-40156

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

           No
           Yes............................


48. Crops--either growing or harvested

           No
           Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

           No
           Yes..............................


50. Farm and fishing supplies, chemicals, and feed

           No
           Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

           No
           Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                       
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

           No
           Yes. Give specific information.




                                                                                                                                 
54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




                      21-40156-tjt                  Doc 6          Filed 01/10/21                   Entered 01/10/21 14:47:56                                 Page 8 of 29
Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 8
Debtor 1           Theodore Roosevelt Frazier, Jr                                                                             Case number (if known)                21-40156


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                    
55. Part 1: Total real estate, line 2..............................................................................................................................................               $0.00

56. Part 2: Total vehicles, line 5                                                                                    $1,000.00

57. Part 3: Total personal and household items, line 15                                                               $1,100.00

58. Part 4: Total financial assets, line 36                                                                           $1,149.06

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................               $3,249.06             property total                +               $3,249.06


63. Total of all property on Schedule A/B.                           Add line 55 + line 62....................................................................................................... $3,249.06




                       21-40156-tjt                   Doc 6             Filed 01/10/21                      Entered 01/10/21 14:47:56                                     Page 9 of 29
Official Form 106A/B                                                                  Schedule A/B: Property                                                                                       page 9
 Fill in this information to identify your case:
 Debtor 1            Theodore             Roosevelt              Frazier, Jr
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN
                                                                                                                    Check if this is an
 Case number         21-40156                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $1,000.00                 $1,000.00          11 U.S.C. § 522(d)(2)
2002 Ford Taurus (approx. 183,000 miles)                                         100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $500.00                   $500.00           11 U.S.C. § 522(d)(3)
Debtor's Householld Furniture                                                    100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       6
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $100.00                   $100.00           11 U.S.C. § 522(d)(3)
1 Television                                                                     100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       7
                                                                                  applicable statutory
                                                                                  limit


3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
                21-40156-tjt
Official Form 106C                    Doc 6       Filed 01/10/21
                                                 Schedule C: The PropertyEntered   01/10/21
                                                                         You Claim as Exempt             14:47:56          Page 10 of 29page 1
Debtor 1      Theodore Roosevelt Frazier, Jr                                         Case number (if known)    21-40156

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $100.00                 $100.00            11 U.S.C. § 522(d)(3)
Debtor's Clothing                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                 $400.00            11 U.S.C. § 522(d)(4)
1 Wedding Ring                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                   $20.00            11 U.S.C. § 522(d)(5)
Debtor's Carrying Cash                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $386.00                 $386.00            11 U.S.C. § 522(d)(5)
Huntington Checking account                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $93.00                   $93.00            11 U.S.C. § 522(d)(12)
401(k)                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $650.06                 $650.06            11 U.S.C. § 522(d)(5)
Return of Garnished Funds                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    30
                                                                             applicable statutory
                                                                             limit




                21-40156-tjt
Official Form 106C                  Doc 6        Filed 01/10/21
                                                Schedule C: The PropertyEntered   01/10/21
                                                                        You Claim as Exempt         14:47:56      Page 11 of 29page 2
  Fill in this information to identify your case:
  Debtor 1              Theodore               Roosevelt            Frazier, Jr
                        First Name             Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name               Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number           21-40156
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:

Creditor's name

Number       Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                   Contingent
City                      State   ZIP Code
                                                   Unliquidated
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
  Debtor 1 only
                                            An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                            Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                            Judgment lien from a lawsuit
  At least one of the debtors and another
                                            Other (including a right to offset)
      Check if this claim relates
       to a community debt
Date debt was incurred                            Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                      $0.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                     $0.00
                      21-40156-tjt           Doc 6     Filed 01/10/21           Entered 01/10/21 14:47:56                    Page 12 of 29
Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                        page 1
Debtor 1       Theodore Roosevelt Frazier, Jr                                          Case number (if known)    21-40156

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


                                                                               On which line in Part 1 did you enter the creditor?
        Name
                                                                               Last 4 digits of account number
        Number      Street




        City                                     State   ZIP Code




                21-40156-tjt
Official Form 106D                  Doc
                                   Part 2 of6Schedule
                                                FiledD:01/10/21
                                                        Creditors Who Entered
                                                                      Have Claims01/10/21    14:47:56
                                                                                  Secured by Property                Page 13 of 29page 2
  Fill in this information to identify your case:
  Debtor 1             Theodore              Roosevelt              Frazier, Jr
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number          21-40156
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                    $606.00           $606.00                $0.00
State Of Michigan Office Child Support
Priority Creditor's Name                                   Last 4 digits of account number        6     3    4      9
Office of Child Support                                    When was the debt incurred?          07/2010
Number        Street
235 S Grand Ave POB 30037                                  As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Lansing                         MI      48909               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?      Check one.                     Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                            Domestic support obligations
  Debtor 2 only
                                                            Taxes and certain other debts you owe the government
  Debtor 1 and Debtor 2 only
                                                            Claims for death or personal injury while you were
  At least one of the debtors and another                    intoxicated
    Check if this claim is for a community debt            Other. Specify
Is the claim subject to offset?
 No
 Yes




                  21-40156-tjt          Doc 6          Filed 01/10/21           Entered 01/10/21 14:47:56                    Page 14 of 29
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
Debtor 1       Theodore Roosevelt Frazier, Jr                                                   Case number (if known)      21-40156

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $700.00
Advance America Cash Advance                                Last 4 digits of account number         8 4        3    6
Nonpriority Creditor's Name
                                                            When was the debt incurred?           01/2017
1626 N. Perry Road Unit 4
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Pontiac                         MI      48340
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                             Student loans
                                                             Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Unsecured Loan
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                              $30.00
CBM Services Inc.                                           Last 4 digits of account number         4 2        9    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?           04/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 551                                                   Contingent
                                                             Unliquidated
Midland                         MI      48640
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                             Student loans
 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Medical Debt
Is the claim subject to offset?
 No
 Yes




                  21-40156-tjt           Doc 6         Filed 01/10/21            Entered 01/10/21 14:47:56                      Page 15 of 29
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
Debtor 1       Theodore Roosevelt Frazier, Jr                                              Case number (if known)       21-40156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                   $30.00
CBM Services Inc.                                        Last 4 digits of account number      4 2        9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 551                                                Contingent
                                                          Unliquidated
Midland                       MI      48640
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
  Debtor 1 only
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical Debt
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                                   $30.00
CBM Services Inc.                                        Last 4 digits of account number       4    2    9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 551                                                Contingent
                                                          Unliquidated
Midland                       MI      48640
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical Debt
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                                $1,277.00
Commonwealth Financial Systems                           Last 4 digits of account number      6 7        N    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2020
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
245 Main Street                                           Contingent
                                                          Unliquidated
Dickson City                  PA      18519
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes

                  21-40156-tjt        Doc 6          Filed 01/10/21          Entered 01/10/21 14:47:56                    Page 16 of 29
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
Debtor 1       Theodore Roosevelt Frazier, Jr                                              Case number (if known)       21-40156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                   $54.00
Congress Collection                                      Last 4 digits of account number      6 8        4    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2020
28552 Orchard Lake Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 200                                                 Contingent
                                                          Unliquidated
Farmington Hills              MI      48334
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
  Debtor 1 only
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes
   4.7                                                                                                                                  $732.00
Credit Acceptance                                        Last 4 digits of account number       3    3    0    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2015
25505 West 12 Mile Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 3000                                                Contingent
                                                          Unliquidated
Southfield                    MI      48034
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
   4.8                                                                                                                                  $200.00
Datasearch Inc                                           Last 4 digits of account number      0 0        9    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2020
Atten: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
85 NE Interstate Loop 410 Ste 575                         Contingent
                                                          Unliquidated
San Antonio                   TX      78217
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collecting for -GENESYS REG MED CTR
Is the claim subject to offset?
 No
 Yes

                  21-40156-tjt        Doc 6          Filed 01/10/21          Entered 01/10/21 14:47:56                    Page 17 of 29
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
Debtor 1       Theodore Roosevelt Frazier, Jr                                              Case number (if known)       21-40156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.9                                                                                                                                  $200.00
Datasearch Inc                                           Last 4 digits of account number      0 0        9    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2019
Atten: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
85 NE Interstate Loop 410 Ste 575                         Contingent
                                                          Unliquidated
San Antonio                   TX      78217
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
  Debtor 1 only
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collecting for - GENESYS REG MED CTR
Is the claim subject to offset?
 No
 Yes
  4.10                                                                                                                                $6,000.00
Internal Revenue Service                                 Last 4 digits of account number       8    4    3    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/31/2012
Centralized Insolvency Operation
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 7346                                             Contingent
Philadelphia, P.A. 19101-7346                             Unliquidated
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           1040 Taxes
Is the claim subject to offset?
 No
 Yes
  4.11                                                                                                                                  $662.00
Merchants & Medical Credit Corp                          Last 4 digits of account number      6 0        2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2016
ATTN: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6324 Taylor Drive                                         Contingent
                                                          Unliquidated
Flint                         MI      48507
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes

                  21-40156-tjt        Doc 6          Filed 01/10/21          Entered 01/10/21 14:47:56                    Page 18 of 29
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
Debtor 1       Theodore Roosevelt Frazier, Jr                                             Case number (if known)     21-40156

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Crystal Hatcher                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
674 First Street                                            Line   2.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Pontiac                         MI      48342
City                            State   ZIP Code


Department of the Treasury                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Internal Revenue Service                                    Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Kansas City                     MO      64999-0039
City                            State   ZIP Code


Internal Revenue Service                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Centralized Insolvency Operation                            Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
P.O. Box 7346                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

Philadelphia, P.A. 19101-7346
                                                            Last 4 digits of account number

City                            State   ZIP Code


United States Attorney                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                                        Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
211 West Fort Street                                                                           Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                            Last 4 digits of account number
Detroit                         MI      48226
City                            State   ZIP Code




                 21-40156-tjt           Doc 6       Filed 01/10/21           Entered 01/10/21 14:47:56                  Page 19 of 29
Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6
Debtor 1       Theodore Roosevelt Frazier, Jr                                           Case number (if known)        21-40156

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                $606.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                $606.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +          $9,915.00


                   6j.   Total.   Add lines 6f through 6i.                                            6j.              $9,915.00




                21-40156-tjt           Doc 6        Filed 01/10/21         Entered 01/10/21 14:47:56                     Page 20 of 29
Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 7
 Fill in this information to identify your case:
 Debtor 1            Theodore              Roosevelt              Frazier, Jr
                     First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

 Case number         21-40156
 (if known)                                                                                                         Check if this is an
                                                                                                                     amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?

          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

         Person or company with whom you have the contract or lease                   State what the contract or lease is for


         Name

         Number    Street




         City                                         State     ZIP Code




                21-40156-tjt
Official Form 106G                     DocSchedule
                                           6 Filed     01/10/21
                                                   G: Executory      Entered
                                                                Contracts       01/10/21
                                                                          and Unexpired      14:47:56
                                                                                        Leases                             Page 21 of 29page 1
 Fill in this information to identify your case:
 Debtor 1              Theodore               Roosevelt                   Frazier, Jr
                       First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

 Case number           21-40156
 (if known)                                                                                                                Check if this is an
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?           (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
            No
            Yes
                In which community state or territory did you live?                             Fill in the name and current address of that person.


                Name of your spouse, former spouse, or legal equivalent

                Number          Street




                City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:


         Name                                                                                         Schedule D, line

         Number        Street                                                                         Schedule E/F, line

                                                                                                      Schedule G, line


         City                                           State             ZIP Code




                21-40156-tjt
Official Form 106H                       Doc 6          Filed 01/10/21      Entered
                                                              Schedule H: Your Codebtors01/10/21 14:47:56                        Page 22 of 29page 1
 Fill in this information to identify your case:
     Debtor 1              Theodore             Roosevelt              Frazier, Jr
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2
     (Spouse, if filing)   First Name           Middle Name            Last Name                               An amended filing

     United States Bankruptcy Court for the:   EASTERN DISTRICT OF MICHIGAN                                    A supplement showing postpetition
                                                                                                                chapter 13 income as of the following date:
     Case number           21-40156
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation             Resident Care Aide
      Include part-time, seasonal,
      or self-employed work.            Employer's name

      Occupation may include            Employer's address     13901 Palmer Rd
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Westland                     MI       48186
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        3 Years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $6,066.95                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $6,066.95                  $0.00




                  21-40156-tjt          Doc 6        Filed 01/10/21          Entered 01/10/21 14:47:56                            Page 23 of 29
Official Form 106I                                            Schedule I: Your Income                                                                page 1
Debtor 1        Theodore Roosevelt Frazier, Jr                                                                                   Case number (if known)       21-40156
                                                                                                                    For Debtor 1                 For Debtor 2 or
                                                                                                                                                 non-filing spouse
                                                                                                          4.                    $6,066.95
     Copy line 4 here ...................................................................................................................                 $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $838.24                      $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                      $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                      $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                      $0.00
     5e. Insurance                                                                                          5e.              $382.05                      $0.00
     5f. Domestic support obligations                                                                       5f.              $408.44                      $0.00
     5g. Union dues                                                                                         5g.               $52.00                      $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +            $295.69                      $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,976.42                       $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $4,090.53                       $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                    $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                    $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                    $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                    $0.00
     8e. Social Security                                                                                    8e.                  $0.00                    $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                    $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                    $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                    $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                    $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.           $4,090.53          +            $0.00      =       $4,090.53
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                11.     +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                12.             $4,090.53
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                       Combined
                                                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             None.
          Yes. Explain:




                   21-40156-tjt                  Doc 6             Filed 01/10/21                    Entered 01/10/21 14:47:56                             Page 24 of 29
Official Form 106I                                                               Schedule I: Your Income                                                                          page 2
Debtor 1     Theodore Roosevelt Frazier, Jr                                      Case number (if known)   21-40156


                                                                        For Debtor 1       For Debtor 2 or
                                                                                           non-filing spouse
5h. Other Payroll Deductions (details)
     Long Term Disability                                                      $50.38
     General Healthcare FSA                                                   $238.33
     Dental Insurance                                                           $6.98

                                                              Totals:         $295.69               $0.00




               21-40156-tjt       Doc 6   Filed 01/10/21    Entered 01/10/21 14:47:56                 Page 25 of 29
Official Form 106I                              Schedule I: Your Income                                              page 3
 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Theodore               Roosevelt              Frazier, Jr                      An amended filing
                           First Name             Middle Name            Last Name
                                                                                                          A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF MICHIGAN                                   MM / DD / YYYY
     Case number           21-40156
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                       Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                                                                       Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.
                                                                                  Daughter                            18                  No

      Do not state the dependents'
                                                                                                                                          Yes

      names.                                                                      Daughter                            15                  No
                                                                                                                                          Yes

                                                                                  Son                                 14                  No
                                                                                                                                          Yes

                                                                                  Granddaughter                       11 Months           No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,178.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




                  21-40156-tjt          Doc 6        Filed 01/10/21             Entered 01/10/21 14:47:56                      Page 26 of 29
 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
Debtor 1      Theodore Roosevelt Frazier, Jr                                                  Case number (if known)     21-40156
                                                                                                                   Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                             5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                        (Electric/ Natural Gas Bill ) 6a.                    $225.00
     6b. Water, sewer, garbage collection                                                                   6b.

     6c. Telephone, cell phone, Internet, satellite, and           (See continuation sheet(s) for details) 6c.                      $505.00
         cable services
     6d. Other. Specify:                                                                                    6d.

7.   Food and housekeeping supplies                                                                         7.                      $700.00
8.   Childcare and children's education costs                                                               8.

9.   Clothing, laundry, and dry cleaning                           (See continuation sheet(s) for details) 9.                       $180.00
10. Personal care products and services                                             (Hair Care for family) 10.                      $100.00
11. Medical and dental expenses                                    (See continuation sheet(s) for details) 11.                       $80.00
12. Transportation. Include gas, maintenance, bus or train         (See continuation sheet(s) for details) 12.                      $515.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                           13.                     $100.00
    magazines, and books
14. Charitable contributions and religious donations                                                        14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                  15a.

     15b.   Health insurance                                                                                15b.

     15c.   Vehicle insurance                                                                               15c.                    $225.00
     15d.   Other insurance. Specify:                                                                       15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                                16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                      17a.

     17b.   Car payments for Vehicle 2                                                                      17b.

     17c.   Other. Specify: Post File Attorney Fees                                                         17c.                    $171.67
     17d.   Other. Specify:                                                                                 17d.

18. Your payments of alimony, maintenance, and support that you did not report as                           18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                                19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                                     20a.

     20b.   Real estate taxes                                                                               20b.

     20c.   Property, homeowner's, or renter's insurance                                                    20c.

     20d.   Maintenance, repair, and upkeep expenses                                                        20d.

     20e.   Homeowner's association or condominium dues                                                     20e.


                  21-40156-tjt        Doc 6       Filed 01/10/21          Entered 01/10/21 14:47:56                    Page 27 of 29
 Official Form 106J                                        Schedule J: Your Expenses                                                   page 2
Debtor 1      Theodore Roosevelt Frazier, Jr                                                   Case number (if known)    21-40156
21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                   $3,979.67
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                   $3,979.67

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                   $4,090.53
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –               $3,979.67
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                    $110.86

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                None.




                21-40156-tjt          Doc 6       Filed 01/10/21           Entered 01/10/21 14:47:56                    Page 28 of 29
 Official Form 106J                                         Schedule J: Your Expenses                                                   page 3
Debtor 1     Theodore Roosevelt Frazier, Jr                                           Case number (if known)   21-40156


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
     Cell Phone                                                                                                           $330.00
     Cable, Internet and Home Phone                                                                                       $175.00

                                                                                            Total:                        $505.00


9.   Clothing, laundry, and dry cleaning (details):
     Laundry, Bleach, Fabric softner                                                                                       $80.00
     Change of Season Clothing for family                                                                                 $100.00

                                                                                            Total:                        $180.00


11. Medical and dental (details):
     Vitamins, OTC Medicines, Dietary Supplements                                                                          $80.00

                                                                                            Total:                         $80.00


12. Transportation (details):
     Fuel                                                                                                                 $400.00
     Maintenance                                                                                                          $115.00

                                                                                            Total:                        $515.00




               21-40156-tjt         Doc 6       Filed 01/10/21           Entered 01/10/21 14:47:56         Page 29 of 29
 Official Form 106J                                       Schedule J: Your Expenses                                          page 4
